Noah Sullins, plaintiff in error, was tried in the county court of Pottawatomie county, on an information charging the unlawful possession of intoxicating liquors with the unlawful intent to sell the same. The jury found him "guilty as charged in the information." Upon this verdict he was sentenced to be confined in the county jail for a period of 30 days and to pay a fine of $50.
The only error assigned is that the evidence was insufficient to sustain the verdict. No brief has been filed.
The evidence on the part of the state shows that three deputy sheriffs raided the place on South Broadway, Shawnee, known, as the "Old Herald Building"; that the defendant was standing at the door and attempted to prevent the officers from entering the place; that they *Page 245 
had to push him out of the way to get by; that they found a bottle of whisky and whisky glasses. There was no evidence on the part of the defense.
An examination of the evidence satisfies us that the same is sufficient to sustain the verdict. No error being shown, the judgment is affirmed.
ARMSTRONG and BRETT, JJ., concur.